—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered April 23, 1997, convicting him of attempted rape in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the People’s contention, the issue of the legal sufficiency of the evidence of the defendant’s guilt of attempted rape in the first degree has been preserved for appellate review *409(see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20; People v Grogan, 192 AD2d 719). However, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Lyons, 197 AD2d 708). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we find that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Krausman and Goldstein, JJ., concur.